Citation Nr: 1027658	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-13 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

Whether new and material evidence has been submitted to reopen a 
claim for service connection for degenerative disc disease (DDD) 
L4-L5 with right L4 pars and slight anterolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs
INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976 
and from August 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran and his spouse appeared and testified at a 
videoconference in June 2010 before the undersigned Veterans Law 
Judge.  A transcript of the hearing is contained in the record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The January 2000 rating decision that denied a claim of 
entitlement to service connection DDD L4-L5 with right L4 pars 
and slight anterolisthesis was not appealed and is final.

3.  The evidence received since that January 2000 rating decision 
includes evidence that is cumulative and redundant, and does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for DDD L4-L5 with right L4 pars and 
slight anterolisthesis.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for DDD L4-L5 with 
right L4 pars and slight anterolisthesis.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to reopen a 
claim for service connection for DDD L4-L5 with right L4 pars and 
slight anterolisthesis, the Board finds that failure to discuss 
VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

VA must review all the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

Factual Background and Analysis

In April 1999, the Veteran filed his original claim for service 
connection for a low back injury, which he stated he sustained in 
1979 or 1980 while stationed in Hawaii.  In a January 2000 rating 
decision, the Buffalo RO denied service connection for DDD L4-L5 
with right L4 pars and slight anterolisthesis, noting that there 
was no evidence of a nexus between an in-service muscle strain 
and the Veteran's currently diagnosed spine disorder.  The claim 
was denied as not well-grounded.  The Veteran did not appeal this 
rating decision, and did not submit additional evidence within a 
year of the rating decision.  As the Veteran did not initiate an 
appeal of this determination, that decision is final as to the 
evidence then of record, and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

In April 2002, newly enacted legislation (VCAA) eliminated the 
well-grounded claim requirement, and expanded the duty of the 
Department of Veterans Affairs (VA) to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran in 
developing the information and evidence necessary to substantiate 
a claim.  The RO undertook to review the Veteran's claim in light 
of the new legislation.  Following a review of the evidence, RO 
readjudicated the claim under the VCAA; and reopened the claim, 
but denied the claim on the merits.  Additional evidence was 
submitted in May 2002.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent review of 
the evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening 
after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply 
with its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The evidence in the claims file at the time of the January 2000 
rating decision included service treatment records (STRs), VA 
treatment records, and a statement from the Veteran.  Service 
treatment records included complaints of back pain in August 1979 
(which included three days of hospitalization for lumbosacral 
strain), April 1981 (muscular back strain after heavy lifting), 
and March 1982 lifting a washing machine causing mild lumbar 
strain).  The July 1982 report of separation physical examination 
and report of medical history were silent for back complaints or 
findings, and the Veteran denied any recurrent back trouble.  
During a July 1985 quadrennial physical examination for the 
reserves, no back pathology was identified on physical 
examination , and in the associated report of medical history, 
the Veteran denied recurrent back pain.  VA outpatient records 
from April 1997 note the Veteran was seen for back pain after 
lifting his motorcycle out of a truck a week and a half earlier.  
He complained of back pain since the 1970s, which was worsened by 
work.  Lumbar strain was diagnosed.  An April 1999 x-ray report 
showed right L4 pars defect with slight anterolisthesis of L4 on 
5 and DDD at that level.  In May 1999 he noted increasing low 
back pain, and noted that his "problem with twitching" 
exacerbated the pain.  In a July 1999 statement, the Veteran 
averred that he injured his back in service, was hospitalized for 
four days, and since then, his back kept giving out due to 
lifting supplies.  He stated he had had "back pains ever since, 
almost every day."

Evidence added to the claims file after the January 2000 rating 
decision included additional VA treatment records, additional 
written statement from the Veteran, and testimony by the Veteran 
and his wife.  Though a large amount of VA treatment records were 
added to the claims file after the January 2000 rating decision, 
few are pertinent to this new and material evidence claim.  In 
March 2006, the Veteran was assessed with having polyarthralgias 
and myalgias.  A November 2007 progress note found that he had 
"chronic low back pain presumable related to his degenerative 
disk and joint disease and with a probably left radiculopathy."  
An August 2008 treatment record from the Rome CBOC noted that in 
the fall of 2006 he developed severe arthralgias and myalgias 
involving his lower back.  

In a January 2009 statement, the Veteran noted that in 1979 he 
injured his back and was hospitalized.  He stated his back 
problems had worsened since service and the pain was now 
radiating down his left leg.  June 2010 testimony from the 
Veteran included statements that, after his initial injury to his 
back in service, his back would become reinjured about every four 
or five months.  He stated that he did not seek treatment within 
a year after his discharge from service, but that he did seek 
treatment within two years of discharge.  He also stated that he 
would self-medicate, including abusing alcohol, for several years 
after discharge.  His wife, whom he married during service, 
testified that he medicated with alcohol, and that his back was 
bothering him right after he was discharged from service.  The 
Veteran additionally stated that he was told by a Rome VA clinic 
physician that his current back disability was related to his in-
service injuries, and that he believed the physician had noted 
this opinion in his records.  

This recently submitted evidence is "new" in that it was not 
previously before agency decision makers at the time of the 
January 2000 decision, and is not cumulative or duplicative of 
evidence previously considered.  While all evidence submitted is 
presumed credible for the purposes of reopening a claim, the 
statements by the Veteran and his wife, that his back symptoms 
began in service and continued from service until his current 
claim, while new, are not material evidence, as they are 
redundant of other statements previously provided alleging that 
the current back disorder began in service.  Consequently, this 
evidence does not raise a reasonable possibility of 
substantiating the Veteran's claim for service connection for DDD 
L4-L5 with right L4 pars and slight anterolisthesis.  The bases 
for the previous denial was the lack of evidence relating the 
current back disorder to service.  

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for DDD L4-L5 with 
right L4 pars and slight anterolisthesis, are not met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for DDD L4-L5 with right L4 pars and slight 
anterolisthesis has not been received, the appeal is denied.




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


